Citation Nr: 0807347	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-07 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which assigned an increased evaluation of 
50 percent for PTSD effective May 7, 2004.


FINDINGS OF FACT

The veteran's symptoms for PTSD are not shown to be 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
Part 4, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  Since the RO assigned a disability rating of 50 
percent, the only issue on appeal is whether a higher rating 
is warranted.  The general rating formula for mental 
disorders assigns a 70 percent rating on the basis of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The November 2004 VA examination and VA treatment records 
from May 2004 to June 2006 lead the Board to conclude that 
the veteran's symptoms comport with no higher than a 50 
percent rating.

The November 2004 VA examiner noted that the veteran was 
nervous, stressed, upset, easily irritable, agitated, highly 
alert, and hyper-vigilant.  He had a mildly depressed affect 
and low mood.  There was no suicidal/homicidal ideation and 
no memory deficit.  The veteran was oriented to time, place, 
and person and had no delusional ideas or thought disorders.  
He sometimes has nightmares that cause trouble sleeping.  He 
tends to isolate himself and lives alone with his wife of 
approximately 17 years.  A couple months prior to the 
November 2004 examination, the veteran was arrested for 
menacing after firing a handgun into the woods behind his 
house.  He heard trespassers and fired the gun after 
receiving no response to his yells.

The VA treatment records from May 2004 to June 2006 are 
largely consistent with the November 2004 VA examination.  
They also contain more details that provide a fuller picture 
of the veteran's condition.  Regarding hygiene, the May 2004 
treatment provider noted the veteran was well groomed, clean, 
and wore casual clothing.  Regarding meaningful 
relationships, several notes track the veteran's involvement 
with his grandsons.  He often watched their football games.  
This was considered to be his only occasion for interacting 
socially within a crowded environment.  The veteran is also 
involved with minor league baseball.  Two players lived in 
his home for a period of time.  He got along with one of them 
better than the other.

The November 2004 VA examiner assigned a global assessment of 
functioning (GAF) score of 60.  A GAF score between 51 and 60 
denotes:  moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  
Within the treatment records, the lowest GAF score ever 
assigned was 56 in December 2004.

The veteran's symptoms, as described in the records of 
treatment and examination, do not approximate occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, required for a 70 percent rating, or total occupational 
and social impairment, required for a 100 percent rating.  
The veteran's hyper-vigilance and irritability with other 
people are commensurate with his current 50 percent rating. 

Extraschedular consideration

Under 38 C.F.R. § 3.321(b)(1) (2007), to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Although the 
veteran has reported to periodic treatment appointments, 
there have been no hospitalizations.

Marked interference with employment due to PTSD has not been 
shown either.  There are psychological test reports from May 
2005 and February 2006 concluding that the test findings 
suggest the presence of both severe PTSD symptoms and severe 
depressive symptoms in May 2005 and extremely severe PTSD and 
depressive symptoms in February 2006, which render the 
veteran unable to establish or maintain gainful employment.  
The Board finds these reports to have low probative value 
because of their stark contrast to the consistent 
symptomatology reflected in the VA examination and treatment 
records discussed above.  Those records show that the veteran 
works one night per week as a police officer, although he 
reportedly wanted to give up that job because it was 
stressful.  After weighing all of the evidence, the Board 
finds the schedular standards to adequately reflect 
impairment to earning capacity given the veteran's overall 
employment picture. 

In light of the above, a higher rating is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's October 2004 notice letter described the evidence 
necessary to file a claim for an increased rating, and met 
all the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to his claim are received by 
VA.  The veteran was given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in a March 
2006 letter, shortly after the Dingess decision was issued.  
The Board concludes that the veteran was not prejudiced by 
the timing of this notice, as the claim for service 
connection for PTSD was substantiated in 2003 and the veteran 
appealed the denial of his claim for an increased disability 
evaluation.


For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Although the October 2004 notice does not contain all of the 
specific elements required by the recent Vazquez-Flores 
decision, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  The letter suggested 
both lay and medical evidence that could support the 
veteran's claim.  The Dingess notice in 2006 provided the 
more general notice of how ratings are assigned - such as 
application of relevant diagnostic codes providing ratings 
from 0 to as much as 100 percent - and the veteran was given 
actual notice of the specific rating criteria applied to his 
disability in both the rating decision and the statement of 
the case.  The veteran has provided information concerning 
how his disability affects his employment and daily life.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
initial evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 
2002 & Supp. 2007).  Specifically, the RO secured and 
associated with the claims file all evidence pertinent to 
this claim, including VA treatment records and VA 
examinations.


ORDER

Entitlement to an increased evaluation in excess of 50 
percent for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


